Citation Nr: 1544773	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a fractured left fifth metatarsal.

2.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's Virtual VA file and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the recent hearing, the Veteran testified that the symptoms related to the fracture of his left fifth metatarsal had increased in severity since his last examination in December 2014.  Specifically, the Veteran reports that a sensitivity/tenderness at the site of his healed fracture causes a loss and/or limitation of the function of his foot.  The Veteran is therefore entitled to a new VA examination as there is evidence that his condition may have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regards to the Veteran's left knee disability, he asserts that it was incurred during service.  He also contends that the worsening of his left knee is related to overcompensation due to his service connected right knee disability.  

VA examiners in February 2008, August 2009, December 2014 and in a supplemental VA opinion in January 2015 determined that the Veteran's left knee disability was less likely than not caused or aggravated by service, or his service connected disabilities.  In this regard, these examiners noted that the Veteran's service treatment records (STRs) were negative for complaints, treatment or diagnosis of a left knee condition.  

The Board finds these VA examinations and opinions to be inadequate for adjudication purposes.  The examiners rationales were predicated partially on the lack of complaints, treatment or diagnosis of a left knee condition during service.  However, STRs clearly note that the Veteran sought treatment for his left knee twice during service in March 1985.  Importantly, within these records, the Veteran also reports having suffered an injury to his left knee approximately one year prior.  See March 5, 1985 STR.  

These records appear to bolster the Veteran's assertion of injury in service.  Such reduces the probative value of the negative nexus opinions.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2. Then, schedule the Veteran for the appropriate VA examination in connection with his claim for an increased rating for residuals of a fractured left fifth metatarsal.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard to the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file. 

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should also determine whether or not there is any functional loss of the foot associated with the Veteran's symptoms of sensitivity/tenderness, and their impact on the Veteran's occupational capacity and ability to perform work within the context of his present vocation should be discussed.  Any impairment of the foot due to the service connected fracture of the left fifth metatarsal should include the objective assessment of severity (which should be categorized as severe, moderately severe, or moderate).

The examiner should also give an opinion as to his/her belief of whether the Veteran's current disability is analogous to the amputation at the metatarsal head of the Veteran's fifth toe.

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his discussion.  If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

For purposes of the discussion, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any disability of his left knee.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination.  X-ray examination should be conducted.  The examiner should report all current diagnoses pertinent to the left knee. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability had its onset during the Veteran's active military service or is otherwise etiologically related to active service.  The examiner should address the service treatment records showing that the Veteran was seen twice in March 1985 for left knee complaints, and that he provided a competent and credible history of a knee injury one year earlier.

Rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.


4. Then, readjudicate claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


